Citation Nr: 0206312	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  01-07 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for parotid carcinoma, with 
lung metastasis, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.  This appeal arises from a September 2000 
rating decision of the Department of Veterans Affairs (VA), 
New Orleans, Louisiana, regional office (RO).

The veteran presented testimony at a videoconference hearing 
held by the undersigned Member of the Board of Veterans' 
Appeals (Board) in April 2002. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran served on board the USS Oak Hill while on 
operations in Vietnam in 1968.  

3.  Parotid carcinoma with lung metastasis was not exhibited 
in service or for many years thereafter.  

4.  The veteran's lung cancer was not primary, but 
metastasized from the parotid gland.  

5.  Parotid carcinoma is not a condition entitled to a 
presumption under the Agent Orange regulations.  

6.  No medical professional has linked the veteran's parotid 
carcinoma with lung metastasis, first diagnosed more than two 
decades following the veteran's separation from service, to 
Agent Orange exposure or any other incident of service.


CONCLUSION OF LAW

Parotid carcinoma with lung metastasis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the October 2000 
statement of the case (SOC), and the December 2000 and August 
2001 supplemental statements of the case (SSOCs), of the 
evidence necessary to establish service connection.  The 
Board concludes that the discussions in the SOC, the SSOCs, 
and the videoconference hearing adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the appellant was contacted by VA in August 2001 to 
determine if he had any additional evidence to submit.  
Relevant private medical records have been obtained, and 
there is no indication that any additional relevant records 
are available.  The record was left open for 30 days 
following the videoconference hearing in April 2002 to 
provide the veteran the opportunity to obtain and submit 
additional medical evidence.  No such evidence has been 
received.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
now has a certain listed disease, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Service personnel records reflect that the veteran was 
authorized to wear the Vietnam Service Medal with one Bronze 
Star for serving on board the USS Oak Hill while on 
operations in Vietnam in 1968.  

The service medical records reflect no complaints, treatment 
or manifestations of symptoms of parotid carcinoma, with lung 
metastasis, during service.  On the service separation 
examination in September 1969, the veteran's head, face, 
neck, lungs and chest were found to be normal.

In December 1996, the veteran underwent a right 
parotidectomy, with resection and grafting of facial nerve, 
for treatment of adenoid cystic carcinoma of the right 
parotid gland.  He subsequently was treated with radiation 
therapy.

In April 2000, during routine follow-up, a chest X-ray 
revealed widespread metastatic disease to the lungs.  A 
needle biopsy was consistent with adenocystic carcinoma.  
Subsequent private treatment records have shown chemotherapy 
treatment for a diagnosis of carcinoma of the parotid gland 
with lung metastases.

The veteran has provided written statements and hearing 
testimony to the effect that he believed he has a respiratory 
cancer as a result of exposure to Agent Orange in Vietnam.  
However, where the determinative issue is one of medical 
diagnosis or causation, only medical evidence is competent to 
establish such facts.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The medical record in this case does not 
establish the presence of a respiratory cancer, except by way 
of metastases from the parotid gland.  

In this regard, the United States Court of Appeals for 
Veterans Claims has stated that 38 C.F.R. § 3.309(e) 
establishes a rebuttable presumption of service connection 
for veterans who were exposed to Agent Orange in Vietnam.  
See Darby v. Brown, 10 Vet. App. 243 (1997).  In that case, 
the medical evidence demonstrated that lung cancer was not a 
primary cancer, but was metastatic from a primary stomach 
cancer.  The presumption of service connection established by 
38 C.F.R. § 3.309(e) was thus rebutted.  See also, VAOPGCPREC 
18-97, dated May 2, 1997, holding that presumptive service 
connection may not be established for a cancer listed at 
§ 3.309(e) if the cancer developed as the result of 
metastasis of a cancer which is not associated with herbicide 
exposure.

In the present case, the veteran's lung metastases have been 
medically established as secondary to the primary parotid 
malignancy.  Adenoid cystic carcinoma of the parotid gland is 
not a condition entitled to a presumption under the Agent 
Orange regulations, and no medical professional of record has 
linked the veteran's carcinoma to Agent Orange exposure.  

(At his videoconference hearing, the veteran and his 
representative contended that the veteran's cancer could be a 
form of alveolar sarcoma, a disease included in the 3.309 
list of cancers for which a presumption of service connection 
could be attached.  As noted above, the veteran was provided 
with a 30 day period in which to submit medical evidence to 
that effect, and no such evidence was received.)

The veteran's parotid gland malignancy was first diagnosed 
more than two decades following separation from service, and 
it has not been linked either medically or presumptively to 
Agent Orange exposure or any other incident of service.  
Accordingly, the Board concludes that entitlement to service 
connection for parotid carcinoma with lung metastasis, 
claimed as due to Agent Orange exposure, is not warranted.  
There is no equipoise between the positive and negative 
evidence, therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2001).


ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

